Exhibit 10.51
MLA No. RX0848
MASTER LOAN AGREEMENT
THIS MASTER LOAN AGREEMENT (this “Agreement”) is entered into as of February 9,
2010, between PENNICHUCK EAST UTILITY, INC., a New Hampshire corporation (the
“Company”), and CoBANK, ACB, a federally chartered instrumentality of the United
States (“CoBank”).
BACKGROUND
From time to time, CoBank may make loans and extend other types of credit to or
for the account of the Company. In order to facilitate the making of such loans
and other types of credit, the parties are entering into this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
ARTICLE 1
DEFINITIONS AND RULES OF INTERPRETATION
SECTION 1.01.  Definitions. Capitalized terms used in this Agreement and defined
in Exhibit A hereto shall have the meanings set forth in that Exhibit.
SECTION 1.02.  Rules of Interpretation. The rules of interpretation set forth in
Exhibit A shall apply to this Agreement.
ARTICLE 2
THE SUPPLEMENTS
SECTION 2.01.  Promissory Notes and Supplements. In the event the Company
desires to borrow from CoBank and CoBank is willing to lend to the Company, the
parties will enter into a promissory note and supplement hereto (each a
“Promissory Note and Supplement”). Each Promissory Note and Supplement will set
forth CoBank’s commitment to make a loan or loans to the Company, the amount of
the loan(s), the purpose of the loan(s), the interest rate or interest rate
options applicable to the loan(s), the Company’s promise to repay the loans, and
any other terms and conditions applicable to the particular loan(s). Each loan
will be governed by the terms and conditions set forth in this Agreement and in
the Promissory Note and Supplement relating to that loan. In the absence of a
Promissory Note and Supplement hereto duly executed by CoBank, CoBank shall have
no obligation to make a loan to the Company under this Agreement.
SECTION 2.02.   Notice and Manner of Borrowing New Loans. Except as otherwise
provided in a Promissory Note and Supplement: (A) loans will be made available
on any Business Day upon the telephonic or written request of an authorized
employee of the Company (which request, if made telephonically, shall be
promptly confirmed in writing if required by CoBank); (B) requests for loans
must be received by 12:00 noon Company’s local time on the date the loan is to
be made; and (C) loans will be made available by wire transfer of immediately
available funds to such account or accounts as may be authorized by the Company
on forms supplied by CoBank.

 

 



--------------------------------------------------------------------------------



 



SECTION 2.03. Method of Payment. The Company shall make all payments to CoBank
under this Agreement and each Promissory Note and Supplement hereto by wire
transfer of immediately available funds, by check, or, if specified by separate
agreement between the Company and CoBank, by automated clearing house (ACH) or
other similar cash handling processes. Wire transfers shall be made to ABA
No. 307088754 for advice to and credit of “CoBANK” (or to such other account as
CoBank may direct by notice). The Company shall give CoBank telephonic notice no
later than 12:00 noon Company’s local time of its intent to pay by wire, and
funds received after 3:00 p.m. Company’s local time shall be credited on the
next Business Day. Checks shall be mailed to CoBANK, Department 167, Denver,
Colorado 80291-0167 (or to such other place as CoBank may direct by notice).
Credit for payment by check will not be given until the latter of the next
Business Day after receipt of the check or the Business Day on which CoBank
receives immediately available funds.
SECTION 2.04. Security and Guaranty.
(A) Security. The Company’s obligations hereunder and under each other Loan
Document to which the Company is a party (whether executed contemporaneously
herewith or at a later date) shall be secured by a statutory first priority Lien
on all equity which the Company may now own or hereafter acquire or be allocated
in CoBank and all proceeds thereof.
(B) Credit Support. In addition to the above, the Company’s obligations
hereunder and under each Promissory Note and Supplement hereto shall be
guarantied by Pennichuck Corporation (the “Guarantor”) pursuant to a guarantee
of payment in form and content acceptable to CoBank (as amended or restated from
time to time, the “Guaranty”).
ARTICLE 3
CONDITIONS PRECEDENT
SECTION 3.01.  Conditions Precedent to the Initial Promissory Notes and
Supplements Hereto. CoBank’s obligation to make a loan or loans under the
initial Promissory Note and Supplement hereto (or, in the event that more than
one Promissory Note and Supplement is being executed on the date hereof, each
initial Promissory Note and Supplement hereto), is subject to the following
conditions precedent, which, in the case of instruments and documents, must be
in form and content acceptable to CoBank:
(A) This Agreement. CoBank shall have received a duly executed original of this
Agreement.
(B) Guaranty and Related Documents. (1) A duly executed original Guaranty;
(2) copies, certified by the Secretary of the Guarantor as of the date hereof
(or as of another date acceptable to CoBank), of such board resolutions,
evidence of incumbency, and other evidence as CoBank may require that the
Guaranty has been duly authorized, executed and delivered by the Guarantor; and
(3) an opinion of counsel to the Guarantor, which counsel and opinion must be in
form and content acceptable to CoBank.
(C) Consent and Agreement. A consent and agreement (the “Consent and Agreement”)
between the Company, Pennichuck Water Works, Inc. (“PWW”), and CoBank in form
and content acceptable to CoBank.
(D) Secretary’s Certificate. CoBank shall have received an original certificate
of the Secretary of the Company dated as of the date hereof (or as of another
date acceptable to CoBank) attaching and certifying as to each of the following,
all of which must be in form and content acceptable to CoBank: (1) the Articles
of Incorporation of the Company, certified by the Secretary of State of New
Hampshire within 30 days of the date hereof; (2) the Bylaws of the Company; and
(3) a certificate of the Secretary of State of New Hampshire issued within
30 days of the date hereof attesting to the due formation and good standing of
the Company in the State of New Hampshire.

 

2



--------------------------------------------------------------------------------



 



(C) Delegation and Wire Transfer Form. CoBank shall have received a duly
executed original delegation and wire transfer authorization form.
(D) Equity In CoBank. The Company shall have purchased $1,000 in equity in
CoBank.
SECTION 3.02. Conditions to Each Supplement. CoBank’s obligation to make the
initial loan under each Promissory Note and Supplement hereto (including the
initial Promissory Note(s) and Supplement(s) hereto) is subject to the following
conditions precedent (which in the case of instruments and documents, must be
originals and in form and content acceptable to CoBank):
(A) Supplement. CoBank shall have received a duly executed Promissory Note and
Supplement and all Loan Documents required by the Promissory Note and
Supplement.
(B) Evidence of Authority. CoBank shall have received copies, certified by the
Secretary of the Company as of the date of the Promissory Note and Supplement
(or as of another date acceptable to CoBank), of such board resolutions,
evidence of incumbency, and other evidence as CoBank may require that the
Promissory Note and Supplement and all Loan Documents executed in connection
therewith have been duly authorized, executed and delivered.
(C) Consents and Approvals. CoBank shall have received such evidence as CoBank
may require that all consents and approvals referred to in Section 4.11 hereof,
have been obtained and are in full force and effect.
(D) Fees and Other Charges. CoBank shall have received all fees or other charges
provided for herein or in the Promissory Note and Supplement.
(E) Application. CoBank shall have received a duly executed and completed copy
of an application for the credit and all instruments and documents required by
the application for credit.
(F) Insurance. CoBank shall have received such evidence as CoBank may reasonably
require that the Company is in compliance with Section 5.03 hereof.
(G) Opinion of Counsel. CoBank shall have received an opinion of counsel to the
Company, which counsel and opinion must be reasonably acceptable to CoBank.
SECTION 3.03. Conditions to Each Loan. CoBank’s obligation under each Promissory
Note and Supplement (including the initial Promissory Note(s) and Supplement(s)
hereto) to make any loan to the Company thereunder, including the initial loan,
is subject to the conditions precedent that: (A) no Default or Event of Default
shall have occurred and be continuing; (B) each of the representations and
warranties of the Company set forth herein, in the Promissory Note and
Supplement, and in all other Loan Documents shall be true and correct as of the
date of the loan; and (C) the Company shall have satisfied all conditions and
requirements set forth in the Promissory Note and Supplement relating to that
loan.

 

3



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES
To induce CoBank to enter into and make loans under each Promissory Note and
Supplement, the Company represents and warrants that:
SECTION 4.01. Organization, Etc. The Company: (1) is a corporation duly
organized, validly existing, and in good standing under the Laws of the State of
New Hampshire; (2) has the power and authority to own its assets and to transact
the business in which it is engaged or proposes to engage and to enter into and
perform the Loan Documents; and (3) is duly qualified to do business in, and is
in good standing under the Laws of, each jurisdiction in which such
qualification is required.
SECTION 4.02. Loan Documents. This Agreement, the Promissory Note and
Supplement, and all other Loan Documents: (1) have been duly authorized,
executed and delivered by the Company and each other Person that is a party
thereto; and (2) create legal, valid and binding obligations of the Company and
each other Person that is a party thereto which are enforceable in accordance
with their terms, except to the extent that enforcement may be limited by
applicable bankruptcy, insolvency or similar Laws affecting creditors’ rights
generally.
SECTION 4.03. Operation of Business. The Company possesses all licenses,
certificates, permits, authorizations, approvals, franchises, patents,
copyrights, trademarks, trade names, rights thereto, or the like which are
material to the operation of its business or required by Law, and the Company is
not in violation of the rights of others with respect thereto.
SECTION 4.04. Litigation. Except as disclosed in any application submitted in
connection with the Promissory Note and Supplement, there are no pending or
threatened actions or proceedings against or affecting the Company before any
court, governmental agency, mediator, arbitrator, or the like which could, in
any one case or in the aggregate, if adversely decided, have a Material Adverse
Effect.
SECTION 4.05. Ownership and Subsidiaries. The Company: (A) is owned 100% by the
Guarantor; and (2) has no Subsidiaries.
SECTION 4.06. Financial Statements. The Financial Statements are complete and
correct and fairly present the financial condition of the Company, and the
results of the operations of the Company as of the date and for the periods
covered by such Financial Statements, all in accordance with GAAP consistently
applied. Since the date of the most recent Financial Statement, there has been
no material adverse change in the condition, financial or otherwise, business or
operations of the Company. There are no liabilities of the Company which are
material but not reflected in the Financial Statements or in the notes thereto.
SECTION 4.07. Ownership and Liens. The Company has title to, or valid easement
or leasehold interests in, all of its properties, real and personal, including
the property and leasehold interests reflected in the Financial Statements
(other than any property disposed of in the ordinary course of business), and
none of the properties or leasehold interests of the Company are subject to any
Lien, except such as may be permitted under Section 6.01 of this Agreement.
SECTION 4.08. Compliance with Law. All of the Company’s properties and all of
its operations, are in compliance in all material respects with all Laws.
Without limiting the foregoing, all property owned or leased by the Company, all
property proposed to be acquired with the proceeds of the Promissory Note and
Supplement, and all operations conducted thereon on all such property, are in
compliance in all material respects with all Laws relating to the environment

 

4



--------------------------------------------------------------------------------



 



SECTION 4.09. Environment. Except as disclosed in any application submitted in
connection with the Promissory Note and Supplement: (A) no property owned or
leased by the Company is being used, or to its knowledge, has been used for the
disposal, treatment, storage, processing or handling of hazardous waste or
materials (as defined under any applicable environmental Law); (B) no
investigation, claim, litigation, proceedings, order, judgment, decree,
settlement, Lien or the like with respect to any environmental matter is
proposed, threatened, anticipated or in existence with respect to the properties
or operations of the Company; and (C) no environmental contamination or
condition currently exists on any property of the Company which could delay the
sale or other disposition of such property or could have, or already has had, an
adverse effect on the value of such property.
SECTION 4.10. ERISA. All plans (“ERISA Plans”) of a type described in
Section 3(3) of ERISA in respect of which Company is an “Employer”, as defined
in Section 3(5) of ERISA, are, to the best knowledge of the Company, in
substantial compliance with ERISA, and none of such ERISA Plans is insolvent or
in reorganization, or has an accumulated or waived funding deficiency within the
meaning of Section 412 of the Internal Revenue Code. The Company has not
incurred any material liability (including any material contingent liability) to
or on account of any such ERISA Plan pursuant to Sections 4062, 4063, 4064, 4201
or 4204 of ERISA. No proceedings have been instituted to terminate any such
ERISA Plan.
SECTION 4.11. Consents and Approvals. Except for such as shall have been
obtained and are in full force and effect, no consent, permission,
authorization, order or license of any governmental authority or of any party to
any agreement to which the Company is a party or by which it or any of its
property may be bound or affected, is necessary in connection with: (A) the
execution, delivery, performance or enforcement of the Loan Documents; and
(B) the project, acquisition, or other activity being financed by the Promissory
Note and Supplement.
SECTION 4.12. Conflicting Agreements. None of the Loan Documents conflicts with,
or constitutes (with or without the giving of notice and/or the passage of time
and/or the occurrence of any other condition) a default under, any other
agreement to which the Company is or expects to become a party or by which the
Company or any of its properties may be bound or affected, and do not conflict
with any provision of the articles of incorporation, bylaws, or other
organizational documents of the Company.
SECTION 4.13. Compliance and No Default. The Company is operating its business
in compliance with all of the terms of the Loan Documents, and no Default or
Event of Default exists.
SECTION 4.14. Applications. Each representation and warranty and all information
set forth in the application submitted in connection with, or to induce CoBank
to enter into, the Promissory Note and Supplement is correct in all material
respects.
SECTION 4.15. Budgets, Etc. All budgets, projections, feasibility studies, and
other documentation submitted by or on behalf of the Company to CoBank in
connection with, or to induce CoBank to enter into, the Promissory Note and
Supplement, are based upon assumptions that are reasonable and realistic, and no
fact has come to light, and no event has occurred, which would cause any
material assumption made therein to not be reasonable or realistic.
SECTION 4.16. Water Rights. The Company: (A) has water rights with such amounts,
priorities and qualities as are necessary to adequately serve the customers of
the Company; (B) controls, owns, or has access to all such water rights free and
clear of the interests of any third party; and (C) has not suffered or permitted
any transfer or encumbrance of such water rights, has not abandoned such water
rights, or any of them, and has not done any act or thing which would impair or
cause the loss of any such water rights.
SECTION 4.17. Facilities. The Company’s utility facilities: (A) meet present
demand in all material respects; (B) are constructed in a good and professional
manner; (C) are in good working order and condition; and (D) comply in all
material respects with all applicable Laws.

 

5



--------------------------------------------------------------------------------



 



SECTION 4.18. Rate Matters. (A) The Company’s rates for water and/or wastewater
services are subject to rate regulation by the Public Utilities Commission of
the State of New Hampshire; and (B) there is no pending and, to the Company’s
knowledge, threatened action or proceeding before any court or governmental
authority, the objective or result of which is or could be to: (1) reduce or
otherwise adversely change any of the Company’s rates for the provision of water
and/or wastewater services; (2) limit or revoke any of the Company’s permits or
other authorizations to conduct business; or (3) except as disclosed in any
application submitted in connection with the Promissory Note and Supplement,
otherwise have a Material Adverse Effect.
SECTION 4.19. Enforcement Actions. The Company is not subject to any Enforcement
Action and, to the knowledge of the Company, no such actions have been
threatened or are contemplated.
SECTION 4.20. Taxes. The Company has timely and properly filed all tax returns
(federal, state and local) that were required to be filed, and has paid any
taxes, assessments, and other governmental charges, including interest and
penalties. There are no audits pending or, to the knowledge of the Company,
threatened against the Company.
ARTICLE 5
AFFIRMATIVE COVENANTS
Unless otherwise agreed to in writing by CoBank, while this Agreement is in
effect, the Company agrees to:
SECTION 5.01. Maintenance of Existence, Etc. Preserve and maintain its existence
and good standing in the jurisdiction of its formation, qualify and remain
qualified to transact business in all jurisdictions where such qualification is
required, and obtain and maintain all licenses, permits, franchises, patents,
copyrights, trademarks, tradenames, or rights thereto which are material to the
conduct of its business or required by Law.
SECTION 5.02. Compliance With Laws. Comply in all material respects with all
applicable Laws (including all Laws relating to the environment). In addition,
the Company agrees to cause all Persons occupying or present on any of its
properties to comply in all material respects with all such Laws.
SECTION 5.03. Insurance. Maintain insurance with financially sound and reputable
insurance companies or associations reasonably acceptable to CoBank in such
amounts and covering such risks as are usually carried by companies engaged in
the same business and similarly situated, and make such increases in the amounts
or coverage thereof as CoBank may from time to time require. Without limiting
the foregoing, in the event any property of the Company is located in a flood
zone, then the Company shall obtain such flood insurance as may be required by
CoBank. All policies insuring any collateral shall have lender or mortgagee loss
payable clauses or endorsements in form and content acceptable to CoBank. At
CoBank’s request, the Company agrees to deliver to CoBank such proof of
compliance with this Section as CoBank may require.
SECTION 5.04. Property Maintenance. Maintain all of its properties that are
necessary to or useful in the proper conduct of its business in good repair,
working order and condition, ordinary wear and tear excepted, and make all
alterations, improvements and replacements thereto as may from time to time be
necessary in order to ensure that its properties remain in good working order
and condition. The Company agrees that at CoBank’s request, which request may
not be made more than once a year, the Company will furnish to CoBank a report
on the condition of the Company’s property prepared by a professional engineer
satisfactory to CoBank.

 

6



--------------------------------------------------------------------------------



 



SECTION 5.05. Books and Records. Keep adequate records and books of account in
which complete entries will be made in accordance with GAAP.
SECTION 5.06. Reports and Notices. Furnish to CoBank:
(A) Annual Financial Statements. As soon as available, but in no event more than
120 days after the end of each fiscal year of the Company occurring during the
term hereof, annual consolidated and consolidating financial statements of the
Company and its consolidated subsidiaries, if any, prepared in accordance with
GAAP consistently applied (or the appropriate standards of the regulatory agency
having jurisdiction over the Company). Such financial statements shall: (a) be
audited by independent certified public accountants selected by the Company and
acceptable to CoBank; (b) be accompanied by a report of such accountants
containing an opinion thereon acceptable to CoBank; (c) be prepared in
reasonable detail and in comparative form; and (d) include a balance sheet, a
statement of income, a statement of retained earnings, a statement of cash
flows, and all notes and schedules relating thereto. Notwithstanding the
foregoing, the delivery within the time period specified above of the
Guarantor’s Annual Report on Form 10-K for such fiscal year containing
consolidating information on the Company (together with the Guarantor’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 of the Exchange
Act) prepared in accordance with the requirements therefor and filed with the
Securities and Exchange Commission, together with the accountant’s certificate
described above, shall be deemed to satisfy the requirements of this
Section 5.06(A);
(B) Quarterly Financial Statements. As soon as available, but in no event more
than 60 days after the end of each fiscal quarter of the Company occurring
during the term hereof (other than the last fiscal quarter in each fiscal year),
such Company prepared quarterly financial statements as CoBank may from time to
time request.
(C) Annual Officer’s Certificate. Together with each set of financial statements
delivered to CoBank pursuant to Subsection (A) of this Section 5.06, a duly
completed and executed certificate of the Chief Financial Officer of the Company
in the form attached hereto as Exhibit B.
(D) Annual Budgets. As soon as available, but in no event more than 90 days
after the beginning of each fiscal year of the Company, an annual budget and
forecast of operations and capital expenditures for the Company for such year,
which budget must be in form and content reasonably acceptable to CoBank.
(E) Notice of Litigation, Material Matters, Etc. Promptly after becoming aware
thereof, notice of: (1) the commencement of any action, suit or proceeding
before any court, governmental instrumentality, arbitrator, mediator or the like
which, if adversely decided, could have a Material Adverse Effect; (2) the
commencement of any Enforcement Action; (3) the receipt of any notice,
indictment, pleading, or other communication alleging a condition that may
require the Company to undertake or to contribute to a clean-up or other
response under any environmental Law, or which seeks penalties, damages,
injunctive relief, or other relief as a result of an alleged violation of any
such Law, or which claims personal injury or property damage as a result of
environmental factors or conditions; and (4) the occurrence of any other event
or matter (including the rendering of any order, judgment, ruling and the like)
which could have a Material Adverse Effect.
(F) Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of a Default or an Event of Default.

 

7



--------------------------------------------------------------------------------



 



(G) Notice of Certain Events. At least 60 days prior thereto notice of any
change in the: (1) principal place of business of the Company; or (2) the office
where the records concerning the Company’s accounts are kept.
(H) Other Notices. Such other notices as may be required by any Promissory Note
and Supplement or any other Loan Document.
(I) Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company as CoBank may from time to
time reasonably request, including, but not limited to, budgets, interim
financial statements, and copies of all pleadings, notices and communications
referred to in Section 5.06(E) hereof.
SECTION 5.07. Conduct of Business. Engage in an efficient and economical manner
in the business conducted by it on the date hereof.
SECTION 5.08. Capital. Acquire equity in CoBank in such amounts and at such
times as CoBank may from time to time require in accordance with its bylaws and
capital plan (as each may be amended from time to time), except that the maximum
amount of equity that the Company may be required to purchase in connection with
a loan may not exceed the maximum amount permitted by CoBank’s bylaws at the
time the Promissory Note and Supplement relating to such loan is entered into or
such loan is renewed or refinanced by CoBank. The rights and obligations of the
parties with respect to such equity and any patronage or other distributions
made by CoBank shall be governed by CoBank’s bylaws and capital plan (as each
may be amended from time to time).
SECTION 5.09. Inspection. Permit CoBank or its agents, upon reasonable notice
and during normal business hours or at such other times as the parties may
agree, to examine the properties, books and records of the Company, and to
discuss its affairs, finances and accounts with its officers, directors, and
independent certified public accountants.
SECTION 5.10. Water Rights, Title to Property, Etc. (A) Obtain and maintain
water rights in such amounts, priorities and qualities as are necessary at all
times to meet the needs of its customers; (B) obtain and maintain title to,
valid leasehold interests in, or other valid interests (including easements,
licenses and servitudes) in, all real property on which all water wells,
reservoirs, water and wastewater treatment plants, and warehouse and storage
facilities are located; (C) keep all water rights and discharge rights free and
clear of any interest of any third party; and (D) not suffer or permit any
transfer or encumbrance of any water rights or discharge rights, or abandon any
water rights or discharge rights, or do any act or thing which would impair or
cause the loss of any water rights or discharge rights.
ARTICLE 6
NEGATIVE COVENANTS
Unless otherwise agreed to in writing by CoBank, while this Agreement is in
effect, the Company will not:
SECTION 6.01. Liens. Create, incur, assume, or suffer to exist any Lien on any
of its properties, except:
(A) Liens in favor of other lenders; provided, however, that: (1) at the time
thereof, CoBank is granted a Lien on the same assets and such Lien is shared pro
rata by CoBank and such other lenders pursuant to an intercreditor agreement in
form and substance reasonably satisfactory to CoBank; and (2) the instruments
and documents granting and/or perfecting such Lien are in form and content
reasonably satisfactory to CoBank.

 

8



--------------------------------------------------------------------------------



 



(B) Liens for taxes or assessments or other governmental charges or levies if
not yet due and payable or, if due and payable: (i) the Company is contesting
same in good faith by appropriate proceedings; (ii) the Company has established
and maintains reserves in the amount due and payable thereon (including interest
and penalties); and (iii) foreclosure or other action to enforce the Lien is
stayed.
(C) Liens in favor of mechanics, landlords, material suppliers, warehouses,
carriers, and like Persons that secure obligations that are not past due or if
due and payable: (i) the Company is contesting same in good faith by appropriate
proceedings; (ii) the Company has established and maintains reserves in the
amount due and payable thereon (including interest and penalties); and
(iii) foreclosure or other action to enforce the Lien is stayed.
(D) Deposits and pledges under workers’ compensation, unemployment insurance,
Social Security, or similar legislation (other than ERISA).
(E) Deposits and pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), public and statutory
obligations, surety, stay, appeal, indemnity, performance or other similar
bonds, or other similar obligations, in each case arising in the ordinary course
of business.
(F) Judgment and similar Liens arising in connection with court proceeding,
provided the execution or other enforcement of such Liens is effectively stayed,
the claims secured thereby are being actively contested in good faith and by
appropriate proceedings, and reserves in the amount secured thereby (including
interest and penalties) are established and maintained by the Company.
(G) Easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment by the Company of the property or assets encumbered thereby in the
normal course of its business or materially impair the value of the property
subject thereto.
(H) Purchase money Liens on trucks and other rolling stock and the proceeds
thereof to secure debt permitted under Section 6.02(E) hereof.
SECTION 6.02. Debt. Create, incur, assume, or suffer to exist, any indebtedness
or liability for borrowed money or for the deferred purchase price of property
or services or for letters of credit, except that, as long as the Company is and
remains in compliance with Article 7 hereof, for: (A) debt of the Company to
CoBank; (B) debt to the New Hampshire State Revolving Fund incurred to finance
the expansion of the Company’s water utility facilities; (C) debt to the
Guarantor; provided, however, that such debt is subordinate to all obligations
of the Company to CoBank on terms and conditions satisfactory to CoBank;
(D) accounts payable to trade creditors incurred in the ordinary course of
business; (E) purchase money indebtedness and capital leases in an aggregate
principal amount not to exceed, at any one time outstanding, $200,000; and
(F) obligations of the Company with respect to tax exempt debt obligations
issued by the State of New Hampshire or any agency or department thereof in
order to finance the expansion of the Company’s water utility facilities.

 

9



--------------------------------------------------------------------------------



 



SECTION 6.03. Sale, Transfer or Lease of Assets. Sell, transfer, lease or
otherwise dispose of any of its assets except for: (A) the sale of water and
wastewater services in the ordinary course of business; and (B) the sale, lease
or other disposition of equipment which is: (1) obsolete, worn-out or no longer
necessary for, or useful in, the provision of water and wastewater services to
customers in its service territories; and (2) not occasioned by the
discontinuance of service to any portion of its service territory.
SECTION 6.04. Distributions. Declare or pay, directly or indirectly, any
Distribution unless after giving effect thereto: (A) no Default or Event of
Default will exist (including as a result of a breach of any financial covenant
set forth in Article 7 hereof); and (B) the Company will have a Total Debt to
Total Capitalization Ratio of less than 65%.
SECTION 6.05. Contingent Liabilities. Assume, guarantee, endorse, or otherwise
be or become directly or contingently responsible or liable for the obligations
of any Person (including by means of an agreement to: (A) purchase any
obligation, stock, assets, or services; (B) supply or advance any funds, assets,
or services; or (C) cause any Person to maintain a minimum working capital or
net worth or other financial test), except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business.
SECTION 6.06. Mergers, Etc. Merge or consolidate with any other Person or
acquire all or a material part of the assets of any other Person, or change the
jurisdiction of its formation, except for mergers or acquisitions where: (A) the
Company is the surviving entity; and (B) the Person merged into the Company or
whose assets were acquired was a regulated water system or a water system owned
by the Guarantor.
SECTION 6.07. Change in Business, Etc. Engage in any business activities or
operations substantially different from or unrelated to its present business
activities or operations or make any change in the Company’s name, structure,
jurisdiction of formation, or organizational number (if any).
SECTION 6.08. Prepayment. While any Default or Event of Default shall have
occurred and be continuing, prepay, directly or indirectly, any debt (other than
debt to CoBank).
SECTION 6.09. Investments. Make any loan or advance to, or deposit any funds of
the Company in, or purchase or otherwise acquire any capital stock, obligations,
or other securities of, or make any capital contribution to, or otherwise invest
in or acquire any interest in, any Person (including a Subsidiary), or
participate as a partner or joint venturer with any other Person (collectively,
“Investments”), except: (A) securities or deposits issued, guaranteed or fully
insured as to payment by the United States of America or any agency thereof;
(B) commercial paper of a domestic issuer rated at least “A-1” by Standard &
Poor’s Corporation or “P-1” by Moody’s Investors Service, Inc.; and
(C) intercompany loans made in accordance with the Money Pool Agreement; and
(D) Investments in CoBank.
SECTION 6.10. Certain Agreements. Amend, alter, waive any provision of, breach
or terminate any agreement (or accept any termination by the other party) if
such action could reasonably be expected to have a Material Adverse Effect.
SECTION 6.11. Transactions with Affiliates. Enter into any transaction with an
Affiliate except in the ordinary course of and pursuant to the reasonable
requirements of its business and upon fair and reasonable terms no less
favorable to the Company than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate.

 

10



--------------------------------------------------------------------------------



 



ARTICLE 7
FINANCIAL COVENANTS
Unless otherwise agreed to in writing by CoBank, while this Agreement is in
effect:
SECTION 7.01. Debt Service Coverage Ratio. The Company shall have for each
fiscal year of the Company, a Debt Service Coverage Ratio of not less than 1.25
to 1.00.
SECTION 7.02. Total Debt to Total Capitalization Ratio. The Company shall have
at the end of each fiscal year of the Company, a Total Debt to Total
Capitalization Ratio of not more than .65 to 1.00.
SECTION 7.03. Fiscal Year. The Company will not change its fiscal year.
ARTICLE 8
EVENTS OF DEFAULT
Each of the following shall constitute an “Event of Default” hereunder:
SECTION 8.01.    Payment Default. The Company should fail to make when due any
payment to CoBank hereunder, under any Promissory Note and Supplement, or under
any other Loan Document.
SECTION 8.02.    Representations and Warranties, Etc. Any opinion, certificate
or like document furnished to CoBank by or on behalf of the Company, or any
representation or warranty made or deemed made by the Company herein or in any
other Loan Document, shall prove to have been false or misleading in any
material respect on or as of the date furnished, made or deemed made.
SECTION 8.03.    Covenants. The Company should fail to perform or comply with
any covenant set forth in Article 5 hereof (other than Sections 5.01, 5.06(F)
and 5.10) and such failure continues for 30 days after written notice thereof
shall have been delivered to the Company by CoBank.
SECTION 8.04.    Other Covenants and Agreements. The Company should fail to
perform or comply with Sections 5.01, 5.06(F) or 5.10, or any other covenant or
agreement contained herein or in any Promissory Note and Supplement, or shall
use the proceeds of any loan for any unauthorized purpose.
SECTION 8.05.    Cross Default. The Company should, after any applicable grace
period, breach or be in default under the terms of any other Loan Document, any
other agreement with CoBank, or any agreement with any affiliate of CoBank,
including the Farm Credit Leasing Services Corporation.
SECTION 8.06.    Other Indebtedness. The Company should fail to pay when due any
indebtedness to any other person or entity for borrowed money or any long-term
obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.
SECTION 8.07. Judgments. A judgment, decree, or order for the payment of money
shall have been rendered against the Company and either: (A) enforcement
proceedings shall have been commenced; (B) a Lien having priority over any Lien
of CoBank shall have been obtained; or (C) such judgment, decree, or order shall
continue unsatisfied and in effect for a period of 30 consecutive days without
being vacated, bonded, discharged, satisfied, or stayed pending appeal.

 

11



--------------------------------------------------------------------------------



 



SECTION 8.08. Insolvency, Etc. The Company shall: (A) become insolvent or shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (B) suspend its business operations or
a material part thereof; or (C) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property; or (D) have commenced against it any action or proceeding for the
appointment of a trustee, receiver, or other custodian, or a trustee, receiver,
or other custodian is appointed for all or any part of its property; (E) have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation law of any
jurisdiction; or (F) make an assignment for the benefit of creditors or commence
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution, or liquidation law of any jurisdiction.
SECTION 8.09. Casualty or Condemnation. All or a material portion of the assets
of the Company: (A) are destroyed in a casualty or like event (regardless of the
cause); or (B) are actually taken in a condemnation action or proceeding or in a
like proceeding or are sold or otherwise transferred in lieu thereof or pursuant
to any right of any governmental authority to direct the sale of transfer
thereof.
SECTION 8.10. Material Adverse Change. Any material adverse change occurs, as
reasonably determined by CoBank, in the condition, financial or otherwise,
operations, business or properties of the Company or in its ability to perform
its obligations hereunder, under any security instrument or document, or under
any other Loan Document.
SECTION 8.11. Changes in Ownership. The Company shall cease to be owned 100% by
the Guarantor or 50% or more of the voting stock in the Guarantor should be
acquired by a Person or a Person and one or more Affiliates of that Person.
SECTION 8.12. Guaranty, Etc. The Guaranty shall, at any time, cease to be in
full force and effect, or shall be revoked or declared null and void, or the
validity or enforceability thereof shall be contested by the Guarantor, or the
Guarantor shall deny any further liability or obligation thereunder, or shall
fail to perform its obligations thereunder, or any representation or warranty
set forth therein shall be breached, or the Guarantor shall breach or be in
default under the terms of any other agreement with CoBank (including any loan
agreement or security agreement), or an Event of Default of the type set forth
in Sections 8.06 through 8.10 hereof shall occur with respect to the Guarantor.
SECTION 8.13. PWW. The Consent and Agreement shall, at any time, cease to be in
full force and effect, or shall be revoked or declared null and void, or the
validity or enforceability thereof shall be contested by PWW, or PWW shall deny
any further liability or obligation thereunder, or shall fail to perform its
obligations thereunder, or an Event of Default of the type set forth in
Sections 8.06, 8.07, 8.08, 8.09(A), or 8.10 hereof shall occur with respect to
PWW, or an Event of Default of the type referred to in Sections 8.09(B) or 8.11
shall occur with respect to PWW and, in CoBank’s sole discretion, such event
could have a material adverse effect on the condition, financial or otherwise,
operations, business or properties of the Company or in its ability to conduct
is business or perform its obligations hereunder, under any security instrument
or document, or under any other Loan Document.

 

12



--------------------------------------------------------------------------------



 



ARTICLE 9
REMEDIES UPON DEFAULT
SECTION 9.01. Remedies. Upon the occurrence and during the continuance of a
Default or Event of Default, CoBank shall have no obligation to make any loan to
the Company and may discontinue doing so at any time without prior notice. In
addition, upon the occurrence and during the continuance of an Event of Default,
CoBank may, upon notice to the Company:
(A) Termination and Acceleration. Terminate any commitment and declare the
unpaid principal balance of the loans, all accrued interest thereon, and all
other amounts payable under this Agreement, the Promissory Notes and
Supplements, and all other Loan Documents to be immediately due and payable;
provided, however, that upon the occurrence of an Event of Default under Section
8.08(F), any commitments shall automatically be terminated and all such amounts
shall automatically become due and payable. Upon such a declaration (or
automatically, as provided above), the unpaid principal balance of the loans and
all such other amounts shall become immediately due and payable, without
protest, presentment, demand, or further notice of any kind, all of which are
hereby expressly waived by the Company.
(B) Enforcement. Proceed to protect, exercise, and enforce such rights and
remedies as may be provided by this Agreement, any other Loan Document, or under
Law. Each and every one of such rights and remedies shall be cumulative and may
be exercised from time to time, and no failure on the part of CoBank to
exercise, and no delay in exercising, any right or remedy shall operate as a
waiver thereof, and no single or partial exercise of any right or remedy shall
preclude any future or other exercise thereof, or the exercise of any other
right. Without limiting the foregoing, CoBank may hold and/or set off and apply
against the Company’s obligations to CoBank the proceeds of any equity in CoBank
and any balances held in any account maintained at CoBank (whether or not such
balances are then due).
(C) Application of Funds. Apply all payments received by it to the Company’s
obligations to CoBank in such order and manner as CoBank may elect in its sole
discretion.
In addition to the rights and remedies set forth above and notwithstanding the
terms of any Promissory Note and Supplement, upon the occurrence and during the
continuance of an Event of Default, the unpaid principal balance of the loans
and, to the extent permitted by Law, overdue interest, fees and other charges,
shall, at CoBank’s option in each instance (and automatically following an
acceleration), accrue interest at the Default Rate.
ARTICLE 10
MISCELLANEOUS
SECTION 10.01. Broken Funding Surcharge. Notwithstanding the terms of any
Promissory Note and Supplement, the Company agrees to: (A) give CoBank not less
than three (3) Business Days’ prior notice in the event it desires to repay any
loan balance bearing interest at a fixed rate prior to the last day of the fixed
rate period; and (B) pay to CoBank a broken funding surcharge in the amount set
forth below in the event the Company: (1) repays any fixed rate balance prior to
the last day of its fixed rate period (whether such payment is made voluntarily,
as a result of an acceleration, or otherwise); (2) converts any fixed rate
balance to another fixed rate or to a variable rate prior to the last day of the
fixed rate period applicable to such balance; or (3) fails to borrow any fixed
rate balance on the date scheduled therefor. The surcharge shall be in an amount
equal to the greater of (i) the sum of the present value of: (a) any funding
losses imputed by CoBank to have been incurred as a result of such payment,
conversion or failure; plus (b) a per annum yield of 1/2 of 1% of the amount
repaid, converted or not borrowed for the period such amount was scheduled to
have been outstanding at such fixed rate, or (ii) $300.00. Such surcharge shall
be determined and calculated in accordance with methodology established by
CoBank, a copy of which will be made available upon request. Notwithstanding the
foregoing, in the event of a conflict between the provisions of this subsection
and of the broken funding charge section of a forward fix agreement between
CoBank and the Company, the provisions of the forward fix agreement shall
control.

 

13



--------------------------------------------------------------------------------



 



SECTION 10.02. Complete Agreement, Amendments, Etc. The Loan Documents are
intended by the parties to be a complete and final expression of their
agreement. NO AMENDMENT, MODIFICATION, OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND NO CONSENT TO ANY DEPARTURE BY THE
COMPANY HEREFROM OR THEREFROM, SHALL BE EFFECTIVE UNLESS APPROVED BY COBANK AND
CONTAINED IN A WRITING SIGNED BY OR ON BEHALF OF COBANK, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN. In the event this Agreement is amended or restated,
each such amendment or restatement shall be applicable to all Promissory Notes
and Supplements hereto. Each Promissory Note and Supplement shall be deemed to
incorporate all of the terms and conditions of this Agreement as if fully set
forth therein. Without limiting the foregoing, any capitalized term utilized in
any Promissory Note and Supplement (or in any amendment to this Agreement or
Promissory Note and Supplement) and not otherwise defined in the Promissory Note
and Supplement (or amendment) shall have the meaning set forth herein.
SECTION 10.03. Applicable Law, Jurisdiction. Except to the extent governed by
applicable federal Law, the Laws of the State of Colorado, without reference to
choice of law doctrine, shall govern: (A) this Agreement and each Promissory
Note and Supplement; (B) all disputes and matters between the parties to this
Agreement; and (C) the rights obligations of the parties to this Agreement. The
parties agree to submit to the non-exclusive jurisdiction of any federal or
state court sitting in Colorado for any action or proceeding arising out of or
relating to this Agreement or any other Loan Document. The Company hereby waives
any objection that it may have to any such action or proceeding on the basis of
forum non-conveniens.
SECTION 10.04. Notices. All notices hereunder shall be in writing and shall be
deemed to have been duly given upon delivery if personally delivered or sent by
overnight mail or by facsimile or similar transmission, or three (3) days after
mailing if sent by express, certified or registered mail, to the parties at the
following addresses (or such other address as either party may specify by like
notice):

     
If to CoBank, as follows:
  If to the Company, as follows:
CoBank, ACB
  Pennichuck East Utility, Inc.
5500 South Quebec Street
  25 Manchester Street
Greenwood Village, Colorado 80111
  Merrimack, New Hampshire 03054
Facsimile: (303) 740-4002
  Facsimile: (603) 913-2305
Attention: Energy & Water Group
  Attention: President

SECTION 10.05. Costs, Expenses, and Taxes. To the extent allowed by Law, the
Company agrees to pay all reasonable out-of-pocket costs and expenses (including
the fees and expenses of counsel retained by CoBank) incurred by CoBank in
connection with the origination, administration, interpretation, collection, and
enforcement of this Agreement and the other Loan Documents, including, without
limitation, all costs and expenses incurred in perfecting, maintaining,
determining the priority of, and releasing any security for the Company’s
obligations to CoBank, all title insurance premiums and other charges, and any
stamp, intangible, transfer or like tax incurred in connection with this
Agreement or any other Loan Document or the recording hereof or thereof.
SECTION 10.06. Effectiveness and Severability. This Agreement shall continue in
effect until: (A) all indebtedness and obligations of the Company under this
Agreement and the other Loan Documents shall have been paid or satisfied;
(B) CoBank has no commitment to extend credit to or for the account of the
Company under any Promissory Note and Supplement; (C) all Promissory Notes and
Supplements shall have been terminated; and (D) either party sends written
notice to the other party terminating this Agreement. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof.

 

14



--------------------------------------------------------------------------------



 



SECTION 10.07. Other Types of Credit. From time to time, CoBank may issue
letters of credit or extend other types of credit to or for the account of the
Company. In the event the parties desire to do so under the terms of this
Agreement, then the agreement of the parties with respect thereto may be set
forth in a Promissory Note and Supplement to this Agreement and this Agreement
shall be applicable thereto as if such letters of credit or other types of
credit were loans.
SECTION 10.08. Indemnification. The Company agrees to indemnify, defend and hold
harmless CoBank, its participants, and its and their respective officers,
directors, shareholders, employees, and agents (collectively, the “Indemnitees”)
from and against any and all claims, obligations, liabilities, losses, damages,
injuries (to persons or property), penalties, actions, suits, judgments, costs
and expenses (including reasonable attorney’s fees) of whatever kind or nature,
whether or not well founded, meritorious or unmeritorious, which are demanded,
asserted or claimed against any such Indemnitee in any way relating to, or
arising out of, or in connection with this Agreement or the other Loan
Documents, including: (A) all claims arising in connection with the release,
presence, removal, and disposal of all Hazardous Materials located on any
property of the Company; (B) any claims, suits, or liabilities against the
Company; and (C) the failure to pay any taxes as and when due. The foregoing
indemnities shall not apply with respect to an Indemnitee to the extent arising
as a result of the gross negligence or willful misconduct of such Indemnitee.
The indemnification provided for hereunder shall survive the termination of this
Agreement.
SECTION 10.09. [Intentionally Omitted]
SECTION 10.10. Patriot Act Notice. CoBank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Patriot Act”), it and its affiliates
are required to obtain, verify and record information that identifies the
Company, which information includes the name, address, tax identification number
and other information regarding the Company that will allow CoBank to identify
the Company in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for CoBank
and its affiliates.
SECTION 10.11. Counterparts; Electronic Delivery. Counterparts. This Agreement
may be executed in any number of counterparts and by different parties to this
Agreement in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Agreement. In addition, if agreeable to CoBank, signature pages may
be delivered by facsimile.
SECTION 10.12. Successors and Assigns. This Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the Company and
CoBank and their respective successors and assigns, except that the Company may
not assign or transfer its rights or obligations under this Agreement or the
other Loan Documents without the prior written consent of CoBank. CoBank may
sell or assign its rights and obligations hereunder and under the other Loan
Documents or may sell participations in its rights and obligations hereunder and
under the Loan Documents to any Person, and, in connection therewith, disclose
financial and other information on the Company and its Affiliates. Patronage
distributions in the event of a sale shall be governed by CoBank’s bylaws and
capital plan (as each may be amended from time to time). A sale of a
participation interest may include certain voting rights of the participants
regarding the loans hereunder (including without limitation the administration,
servicing and enforcement thereof). CoBank agrees to give written notification
to the Company of any sale hereunder.

 

15



--------------------------------------------------------------------------------



 



SECTION 10.13. Headings. Captions and headings used in this Agreement are for
reference and convenience of the parties only, and shall not constitute a part
of this Agreement.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date shown above.

                      CoBANK, ACB       PENNICHUCK EAST UTILITY, INC.    
 
                   
By:
  /s/ Irene Matlin       By:   /s/ Donald L. Ware    
 
                   
 
  Title: Assistant Corporate Secretary           Title: President Regulated
Utilities    
 
  Irene Matlin                

 

16



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS AND RULES OF INTERPRETATION
SECTION 1.01 Definitions. As used in the Agreement, any amendment thereto, or in
any Promissory Note and Supplement, the following terms shall have the following
meanings:
Affiliate shall mean any Person: (1) which directly or indirectly controls, or
is controlled by, or is under common control with, the Company; (2) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
any class of voting stock of, or other interests in, the Company; or (3) five
percent (5%) or more of the voting stock of, or other interest in, which is
directly or indirectly beneficially owned or held by the Company. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
Agreement shall mean this Master Loan Agreement.
Business Day means any day other than a Saturday, Sunday, or other day on which
CoBank or any of the Federal Reserve Banks are closed for business.
Capital Lease shall mean a lease which should be capitalized on the books of the
lessee in accordance with GAAP.
CoBank shall mean CoBank, ACB and its successors and assigns.
CoBank Base Rate shall mean the rate of interest established by CoBank from time
to time as its CoBank Base Rate, which rate is intended to be a reference rate
and not its lowest rate. The CoBank Base Rate shall change on the date
established by CoBank as the effective date of each such change.
Company shall have the meaning set forth in the introductory paragraph of the
Agreement.
Consent and Agreement shall have the meaning set forth in Section 3.01(C)
hereof.
Debt Service Coverage Ratio shall mean the ratio of: (1) net income (after taxes
and after eliminating any gain or loss on sale of assets or other extraordinary
gain or loss) plus depreciation expense, amortization expense, and interest
expense, minus non-cash patronage, and non-cash income from subsidiaries and/or
joint ventures; to (2) all principal payments due within the period on all
Long-Term Debt plus interest expense (all as calculated on a consolidated basis
for the applicable fiscal year in accordance with GAAP consistently applied or
the appropriate standards of the regulatory agency having jurisdiction over the
Company.
Default shall mean the occurrence of any event which with the giving of notice
or the passage of time or the occurrence of any other condition would become an
Event of Default under the Agreement, including the occurrence of an event
giving rise to the right to accelerate any indebtedness referred to in
Section 8.06 of the Agreement (whether or not such right is conditioned upon the
giving of notice and/or the passage of time and/or the occurrence of any other
condition).
Default Rate shall mean: (1) in the case of principal, 4% per annum in excess of
the rate(s) that would otherwise be in effect on the loans under the Promissory
Notes and Supplements; and (2) in the case of overdue interest, fees and other
charges, 4% per annum in excess of the CoBank Base Rate, as in effect from time
to time.

 

 



--------------------------------------------------------------------------------



 



Distribution shall mean the payment of any dividend or distribution of any kind
to its shareholders or other owners, whether in cash, assets, obligations or
otherwise, and whether paid directly or indirectly, such as by a reduction in or
a rebate of rates or the purchase or redemption of any equity or other
securities or interests in the Company, or the purchase of any assets or
services for a price that exceeds the fair market value thereof.
Dollars and the sign “$” shall mean lawful money of the United States of
America.
Enforcement Action shall mean a formal judicial or administrative proceeding
filed by any governmental authority to enforce any Law.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.
ERISA Plans shall have the meaning set forth in Section 4.10 of the Agreement.
Event of Default shall mean any of the events specified in Article 8 of the
Agreement and any event specified in any Promissory Note and Supplement or other
Loan Document as an Event of Default.
Financial Statements shall mean: (1) in the case of the initial Promissory
Note(s) and Supplement(s) to the Agreement, the financial statements furnished
to CoBank in connection with the initial Promissory Note(s) and Supplement(s);
and (2) in the case of each other Promissory Note and Supplement to the
Agreement, the most recent annual financial statements furnished to CoBank
pursuant to Sections 5.06(A) of the Agreement.
GAAP shall mean generally accepted accounting principles in the United States.
Guarantor shall have the meaning set forth in Section 2.04(B) hereof.
Guaranty shall have the meaning set forth in Section 2.04(B) hereof.
Indemnitees shall have the meaning set forth in Section 10.08 hereof.
Investments shall have the meaning set forth in Section 6.09 of the Agreement.
Laws shall mean all laws, rules, regulations, codes, orders and the like.
Lien shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement).
Loan Documents shall mean this Agreement, all Promissory Notes and Supplements,
and all instruments or documents relating to this Agreement or the Promissory
Notes and Supplements, including, without limitation, all applications,
certificates, opinions of counsel, mortgages, deeds of trust, security
agreements, guaranties, interest rate risk management agreements (including the
ISDA 2002 Master Agreement and all schedules thereto),and pledge agreements.

 

2



--------------------------------------------------------------------------------



 



Long-Term Debt shall mean for the Company on a consolidated basis the sum of
(a) all indebtedness for borrowed money, (b) obligations which are evidenced by
notes, bonds, debentures or similar instruments, (c) that portion of obligations
with respect to capital leases or other capitalized agreements that are properly
classified as a liability on the balance sheet in conformity with GAAP or which
are treated as operating leases under regulations applicable to them but which
otherwise would be required to be capitalized under GAAP, and (d) indebtedness
or obligations guarantied by the Company or secured by any Lien on any property
of the Company, in each case having a maturity of more than one year from the
date of its creation or having a maturity within one year from such date but
that is renewable or extendible, at the Company’s option, to a date more than
one year from such date or that arises under a revolving credit or similar
agreement that obligates the lender(s) to extend credit during a period of more
than one year from such date, including all current maturities in respect of
such indebtedness whether or not required to be paid within one year from the
date of its creation.
Material Adverse Effect shall mean a material adverse effect on the condition,
financial or otherwise, operations, properties, margins or business of the
Company or any Subsidiary or on the ability of the Company or any Subsidiary to
perform its obligations under the Loan Documents.
Money Pool Agreement shall mean that certain Money Pool Agreement dated as of
January 1, 2006, among the Guarantor, the Company, PWW, and other affiliates of
the Guarantor.
Net Worth shall mean the difference between total assets less total liabilities
(both as determined on a consolidated basis in accordance with GAAP consistently
applied or the appropriate standards of the regulatory agency having
jurisdiction over the Company).
Person shall mean an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.
Promissory Note and Supplement shall have the meaning set forth in Section 2.01
of the Agreement.
PWW shall have the meaning set forth in Section 3.01(C) hereof.
Subsidiary shall mean, as to the Company, a corporation, partnership, limited
liability company, joint venture, or other Person of which shares of stock or
other equity interests having ordinary voting power to elect a majority of the
board of directors or other managers of such corporation, partnership, limited
liability company, joint venture, or other Person are at the time owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by the Company.
Total Capitalization shall mean Total Debt plus Net Worth; except that in
determining Total Capitalization, contributions in aid of construction, advances
for construction, customer deposits, or similar items reducing rate base
calculations shall be excluded.

 

3



--------------------------------------------------------------------------------



 



Total Debt shall mean for the Company on a consolidated basis the sum of the
following as of the end of the fiscal year: (a) all indebtedness for borrowed
money or for the deferred purchase price of property or services (other than
accounts payable to trade creditors incurred in the ordinary course of
business), (b) obligations which are evidenced by notes, bonds, debentures or
similar instruments, (c) that portion of obligations with respect to Capital
Leases or other capitalized agreements that are properly classified as a
liability on the balance sheet in conformity with GAAP or which are treated as
operating leases under regulations applicable to them but which otherwise would
be required to be capitalized under GAAP; (d) debt secured by a Lien on any
assets of the Company or its Subsidiaries (whether or not the debt has been
assumed); and (e) all obligations guarantied by the Company or any Subsidiary.
Total Debt to Capitalization Ratio shall mean a ratio of Total Debt at the end
of the fiscal year to Total Capitalization at the end of the fiscal year.
SECTION 1.02 Rules of Interpretation. The following rules of interpretation
shall apply to the Agreement, all Promissory Notes and Supplements, and all
amendments to either of the foregoing:
Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP, and all financial data submitted pursuant to
this Agreement shall be prepared in accordance with such principles.
Number. All terms stated in the singular shall include the plural, and all terms
stated in the plural shall include the singular.
Including. The term “including” shall mean including, but not limited to.
Default. The expression “while any Default or Event of Default shall have
occurred and be continuing” (or like expression) shall be deemed to include the
period following any acceleration of the obligations (unless such acceleration
is rescinded).
Permitted Encumbrances. CoBank’s consent to the Company having one or more Liens
on all or any portion of its assets, shall not be construed to be an agreement
to subordinate its Lien on those assets to the extent that such Lien is not
otherwise entitled to priority under Law.

 

4